Case 7:19-cr-02220 Document1 Filed on 10/22/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

~ United States Distri

UNITED STATES DISTRICT COURT Southam Beieto gaut
for the
OCT 22 2619

Southern District of Texas

 

 

 

 

D .
United States of America ) Svid di. Bradlloy, Clente
, v. ) -
Case No.
RICARDO PATINO )
YOB: 1975 d M-19-Z25¢.7 -M
CITIZENSHIP: UNITED STATES ) . ,
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or.about the date(s) of Oct 30 - Oct 31, 2018 in the county of Hidalgo in the
Southern District of - Texas ____, the defendant(s) violated:
Code Section " Offense Description

Title 21, U.S.C. 846 Conspiracy to manufacture, distribute, or dispense, a controlled substance.

This criminal complaint is based on these facts:

See Attachment A

| wah Continued on the attached sheet.

ae

Complaingays’i in “s’Signature

Approve by Alar Gao. a ‘aa

Sworn to before me and signed in my presem e A

Date: Oct fer er Zz, y 22/4, . lz Co a

‘2 Sy 4-7 Judge’s signature’

 

 

 

. City and stator McAllen, Texas ; Peter E. Ormsby, United States vot te Judge.

Printed name and title
 

Case 7:19-cr-02220 Document 1 Filed on 10/22/19 in TXSD Page 2 of 2

ATTACHMENT A

AFFIDAVIT IN SUPPORT

-1.0n October 30, 2018, McAllen FBI Special Agents and other personnel conducted a

controlled narcotics purchase which was coordinated through Ricardo PATINO.

2. Prior to October 30, 2018, PATINO had arranged for the purchase of | kilogram of
‘Methamphetamine from both known and unknown individuals in Houston, Texas. Based
on PATINO’s instructions, law enforcement went to various locations in Houston and
supervised a meeting where one kilo gram of methamphetamine was purchased for $4300

from an individual who was PATINO’s contact.

3. On October 31, 2018, Agents supervised a meeting in Edinburg, Texas where PATINO

was paid $1,700 for his role in facilitating the purchase of the controlled substance.

 

Speojfl Agent Ja b W. Frey)

Federal Bureau of Investigation

[ie 2 Om

THE HONORABLE
UNITED STATES  AcISTRATE a JUDGE
